NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JOHN RAY GHOLAR,                                 No. 13-17388

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01182-LJO-SAB

  v.
                                                 MEMORANDUM*
JAMES A. YATES, Warden,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted October 14, 2014 **

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       John Ray Gholar appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging denial of access to the courts. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v.

Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

    (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

          The district court properly dismissed Gholar’s action because Gholar failed

    to allege sufficient facts to show any actual injury due to the alleged inadequate

    prison law library access. See Lewis v. Casey, 518 U.S. 343, 348-49 (1996)

    (access-to-courts claim requires the plaintiff to show that the defendants’ conduct

    caused actual injury to a non-frivolous legal claim).

          Appellee’s request for judicial notice is granted. See Fed. R. Evid. 201.

          AFFIRMED.




1




                                              2                                    13-17388